UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 0-12220 THE FIRST OF LONG ISLAND CORPORATION (Exact Name of Registrant as Specified in Its Charter) NEW YORK 11-2672906 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 10 Glen Head Road, Glen Head, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (516) 671-4900 Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 4, 2010 Common stock, $.10 par value THE FIRST OF LONG ISLAND CORPORATION MARCH 31, 2010 INDEX PART I. FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) March 31, 2010 and December 31, 2009 1 Consolidated Statements of Income (Unaudited) Three Months Ended March 31, 2010 and 2009 2 Consolidated Statements of Changes In Stockholders’ Equity (Unaudited) Three Months Ended March 31, 2010 and 2009 3 Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2010 and 2009 4 Notes To Unaudited Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 2. Issuer Purchase of Equity Securities 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 Index ITEM 1. - FINANCIAL STATEMENTS CONSOLIDATEDBALANCESHEETS (UNAUDITED) March 31, December 31, Assets: Cash and due from banks $ $ Overnight investments Cash and cash equivalents Investment securities: Held-to-maturity, at amortized cost (fair value of $120,445,000 and $133,233,000) Available-for-sale, at fair value (amortized cost of $595,042,000 and $627,189,000) Loans: Commercial and industrial Secured by real estate: Commercial mortgages Residential mortgages Home equity Construction and land development Other Net deferred loan origination costs Allowance for loan losses ) ) Federal Home Loan Bank stock, at cost Bank premises and equipment, net Prepaid income taxes - Bank-owned life insurance Prepaid FDIC assessment Other assets $ $ Liabilities: Deposits: Checking $ $ Savings and money market Time, $100,000 and over Time, other Short-term borrowings Long-term debt Accrued expenses and other liabilities Current income taxes payable - Deferred income taxes payable Stockholders' Equity: Common stock, par value $.10 per share: Authorized, 20,000,000 shares; Issued and outstanding, 7,251,734 and 7,213,056 shares Surplus Retained earnings Accumulated other comprehensive income net of tax $ $ See notes to unaudited consolidated financial statements 1 Index CONSOLIDATEDSTATEMENTS OF INCOME (UNAUDITED) Three Months Ended March 31, Interest and dividend income: Loans $ $ Investment securities: Taxable Nontaxable Interest expense: Savings and money market deposits Time deposits Short-term borrowings Long-term debt Net interest income Provision for loan losses (credit) ) Net interest income after provision for loan losses (credit) Noninterest income: Investment Management Division income Service charges on deposit accounts Net gains on sales of available-for-sale securities - Other Noninterest expense: Salaries Employee benefits Occupancy and equipment expense Other operating expenses Income before income taxes Income tax expense Net income $ $ Weighted average: Common shares Dilutive stock options and restricted stock units Earnings per share: Basic $ $ Diluted $ $ Cash dividends declared per share $ $ See notes to unaudited consolidated financial statements 2 Index CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (UNAUDITED) Three Months Ended March 31, 2010 Common Stock Comprehensive Retained Accumulated Other Comprehensive Shares Amount Surplus Income Earnings Income Total Balance, January 1, 2010 $ Net Income $ Other comprehensive income, net of tax and reclassification adjustment Repurchase of common stock ) - ) ) Common stock issued under stock compensation plans, including tax benefit Stock-based compensation Cash dividends declared ) ) Comprehensive income $ Balance, March 31, 2010 $ Three Months Ended March 31, 2009 Common Stock Comprehensive Retained Accumulated Other Comprehensive Shares Amount Surplus Income Earnings Income (Loss) Total Balance, January 1, 2009 $ ) $ Net Income $ Other comprehensive income, net of tax and reclassification adjustment Repurchase of common stock ) - ) ) Common stock issued under stock compensation plans, including tax benefit Stock-based compensation Cash dividends declared ) ) Comprehensive income $ Balance, March 31, 2009 $ See notes to unaudited consolidated financial statements 3 Index CONSOLIDATEDSTATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses (credit) ) Deferred income tax provision Depreciation and amortization Premium amortization on investment securities, net Net gains on sales of available-for-sale securities ) - Stock-based compensation expense Accretion of cash surrender value on bank owned life insurance ) ) Decrease in prepaid income taxes - Decrease in prepaid FDIC assessment - Decrease in other assets Decrease in accrued expenses and other liabilities ) ) Increase in income taxes payable Net cash provided by operating activities Cash Flows From Investing Activities: Proceeds from sales of available-for-sale securities - Proceeds from maturities and redemptions of investment securities: Held-to-maturity Available-for-sale Purchase of investment securities: Held-to-maturity - ) Available-for-sale ) ) Net increase in loans to customers ) ) Net decrease in Federal Home Loan Bank stock Purchases of bank premises and equipment ) ) Net cash provided by investing activities Cash Flows From Financing Activities: Net increase in total deposits Net decrease in short-term borrowings ) ) Proceeds from long-term debt - Exercise of stock options Tax benefit of stock compensation plans Repurchase and retirement of common stock ) ) Cash dividends paid ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental Noncash Disclosures: Cash dividends payable $
